Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 08/17/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Phan fails to provide for the new limitation however Phan does provide for the claimed bumper structure and portions connected to and corresponding to anterior teeth by extending directly labially, further Huang’s citation for support for the new limitation have been addressed in relation to Fig. 4 of Huang.
Applicant has argued that Phan only discloses bumper in Fig. 3 that is alleged to “extends primarily downwardly”, however this portion does still protrude directly in a labial direction from the anterior portion of the retainer. Further other portions of Phan do no extend downwards at all. 
Applicant’s argument that the lips muscles push back on the bumper being the distinguishing feature this is not persuasive as there is no requirement of the degree of pushback, nor how such pushback would functionally be linked in a definite manner to some patient’s particular anatomy. Any prior art with the same structure that would cause the lips to be moved from their natural anatomical .  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/537,285, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to provide support for the limitation of: claim 4 where the “bumper is attachable”, claim 5 limitation of “eight portions” including “two premolars” being part of the retainer type lip bumper (there only being disclosure of canine to canine location of the bumper), claim 8 the limitation of the bumper extending from “a lower right first premolar to a lower left first premolar”, claim 10 where the bumper is hollow, claim 14 the limitation of “cosmetic bonding resin sections”. As such these claims will only receive priority as of the filing of the non-provisional application date of 07/26/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (US 2002/0192617).
	Regarding claim 1, Phan discloses an orthodontic device which would provide lip advancement structurally capable of use with an orthodontic upper anchoring appliance having a first hook for attaching an inter-arch traction elastic thereon, the traction elastic extending diagonally to attach to at least one lower posterior orthodontic bracket having a second hook, wherein the traction elastic imparts a distal-to-mesial force on the lower arch causing labial flaring of the lower arch anterior teeth (paragraph [0034] lines 1-13 disclosing the device formed with windows which would allow various orthodontic brackets attached to teeth to be used in conjunction with the retainer device, the orthodontic lip advancer comprising a liner-type plastic retainer sized and shaped for use with a lower dental arch (Fig. 3 element 12); and a bumper extending directly labially from the an anterior portion of the retainer and having a thickness (Fig. 3 element 30 and Fig. 5 element 36, Fig. 18b element 118 which extend directly from the labial portions of their respective aligner anterior portions) and would provide a reaction force to cause the bumper to directly impinge the retainer upon the anterior teeth (paragraph [0081] lines 12-22 disclosing lip stretching and musculature forces, the aligners fitting directly against the anterior teeth and any force on the aligners would be transferred to the teeth inside), and would be capable of generating a counter force  to substantially prevent labial flaring of the 
Regarding the intended use of the advancer being “for use” with a particular anchoring appliance with a traction elastic, the device of Phan would allow for the attachment of other orthodontic appliances such as a molar brackets with hooks, further the structure of the bumper of Phan would provide for lips to generate a “pushing back” force on the anterior teeth and would thus provide some prevention of anterior flaring.
Regarding claim 2, Phan further discloses wherein the bumper comprises a plurality of portions each corresponding to an anterior tooth portion of the retainer (fig. 3 showing two portions of element 30).
Regarding claim 3 Phan further discloses the bumper is integrally formed with a labial wall of the retainer (paragraph [0016] lines 1-3, 14).
Regarding claim 4, Phan further discloses where the bumper is attachable to a labial wall of the retainer (paragraph [0018] lines 13-16 disclosing being mountable).
Regarding claim 8, Phan further discloses wherein the bumper extends from a lower right first premolar to a lower left first premolar, from a lower right canine to a lower left canine, or from a lower right lateral incisor to a lower left lateral incisor (Fig. 3 showing element 30 extending over incisors).
Regarding claim 9, Phan discloses wherein the bumper is formed of thickened plastic material (Fig. 3 element 30 having a thickness).
Regarding claim 10, Phan further discloses wherein the bumper is hollow having a space between a more lingually positioned lining fitting over the lower anterior teeth and a labial lining in 
Regarding claim 11, Phan further discloses wherein the bumper extends gingivally- occlusally for the full height of the anterior teeth (Fig. 5 element 36).
Regarding claim 12, Phan further discloses wherein the bumper has a height in the gingival-occlusal direction that is shorter than the full height of the anterior teeth (Fig. 18b element 118 not covering the full height of shell 12).
Regarding claim 13, Phan further discloses wherein the bumper is positioned close to an occlusal edge of the retainer such that the second force is applied to an incisal part of each of the anterior teeth for producing greater moment forces on the incisors (Fig. 18b element 118 is close to an incisal edge).
Regarding claim 14, Phan further comprising a plurality of cosmetic bonding resin (paragraph [0027] lines 1-8 disclosing blended resins forming the components, paragraph [0105] lines 1-8 disclosing the use of cosmetic effect) sections bonded to the labial surface of the anterior teeth for providing additional thickness to the lip advancer (paragraph [0026] lines 1-11 disclosing the addition of material to any of components as needed for treatment thus including increase in thickness) which would increase labial pressing against the patient's lip of such bumpers/pads cited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0256295 A1).
	Regarding claim 1, Huang discloses an orthodontic lip advancer capable of use with an orthodontic upper anchoring appliance having a first hook for attaching an inter-arch traction elastic thereon, the traction elastic extending diagonally to attach to at least one lower posterior orthodontic bracket having a second hook, wherein the traction elastic imparts a distal-to-mesial force on the lower arch causing labial flaring of the lower arch anterior teeth, the orthodontic lip advancer comprising a liner-type plastic retainer sized and shaped for use with a dental arch (Fig. 1 element 1); and a bumper extending directly labially from an anterior portion of  the retainer and having a thickness (Fig. 1/4 element 21 showing at least one connector from the bumper extending direction from an anterior portion of the shell) and would provide a reaction force (paragraph [0016] lines 1-5), where the bumper portions correspond to anterior teeth and would be capable of generating a counter force  to prevent labial flaring of the anterior teeth by those forces being transfer to the retainer which would then directly impinge upon the anterior teeth (fig 4 showing the bumper connect directly to the anterior teeth and would provide an anti-flaring force to the teeth when it would be pressed by the lips by 21 
Huang discloses the claimed invention except for explicitly disclosing that the retainer is for use a lower jaw, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the retainer for use with a lower jaw, since when there are only two dental arches, upper and lower, and each arch benefits from molar distillation depending on whether a patient has an overbite or under bite and would each benefit as per paragraph [0002] lines 7-8 “move to open up a gap for aligning teeth” regardless of which arch needed aligning.  Therefore, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).
Regarding the intended use of the advancer being “for use” with a particular anchoring appliance with a traction elastic, the device of Huang would allow for the attachment of other orthodontic appliances such as a molar brackets with hooks, further the structure of the bumper of Huang would provide for lips to generate a “pushing back” force and would thus provide some prevention of anterior flaring.
Regarding claim 3 Huang further discloses the bumper is integrally formed with a labial wall of the retainer (paragraph [0009] lines 1-2).
Regarding claim 4, Huang further discloses where the bumper is attachable to a labial wall of the retainer (paragraph [0018] lines 1-3).

Regarding claim 9, Huang discloses wherein the bumper is formed of thickened plastic material (Fig. 3 element 21 having a thickness, paragraph [0007] lines 1-2).
Regarding claim 10, Huang further discloses wherein the bumper is hollow having a space between a more lingually positioned lining fitting over the lower anterior teeth and a labial lining in contact with the lip (Fig. 3 showing a hollow space between element 21 and the labial face of element 1).
Regarding claim 12, Huang further discloses wherein the bumper has a height in the gingival-occlusal direction that is shorter than the full height of the anterior teeth (Fig. 1 element 21 not covering the full height of shell 1).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 2002/0192617). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.P.S/
 Examiner, Art Unit 3772                          
08/28/2021

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772